Name: Commission Regulation (EEC) No 529/93 of 8 March 1993 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/28 Official Journal of the European Communities 9. 3 . 93 COMMISSION REGULATION (EEC) No 529/93 of 8 March 1993 suspending advance fixing of the export refund for certain pigmeat products fore, the refunds should be adjusted ; whereas as a conse ­ quence, in order to preclude applications for advance fixing of refunds for speculative ends, such advance fixing must be suspended forthwith until the application of that adjustment and no action must be taken in respect of applications pending, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 (2), Having regard to Regulation (EEC) No 2768/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 359/93 (4) ; Whereas the decrease in the price of pigs currently affec ­ ting the Community market threatens to produce an imbalance between supply and demand ; whereas, there ­ HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products which are listed in the Annex to Regulation (EEC) No 359/93 is hereby suspended on 9 March 1993 . Article 2 This Regulation shall enter into force on 9 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39. 0 OJ No L 41 , 18 . 2. 1993, p. 38 .